Merriaion, J.,
(dissenting). The statute (The Code, §153, par. 2,) provides that actions brought by any creditor of a deceased person, against his personal or real representative, must be brought within seven years next after the qualification of the executor or administrator, and his making the advertisement required by law for creditors of the deceased to present their claims, where no personal service of such notice in writing is made upon the creditor ; and a creditor thus barred of a recovery against the representative of any principal debtor, shall also be barred of a recovery against the surety to such debt.
In my judgment, this limitation refers to and embraces ■only such causes of action as exist and are actionable at the time the executor or administrator qualifies as such, and makes the advertisement mentioned, with the exception of causes of action — claims and debts' — as to which the executor or administrator gives the creditor express notice to present the same, as provided by the statute, (The Code, §1424,) and as to which a different limitation applies. It does not apply to causes of action that arise — however they may arise —after the time designated, until they become actionable; until a cause of action upon them has accrued, and particularly, it does not apply to debts and liabilities of the testa*164tor or intestate which had not matured and become actionable at that time, and does not apply to them until the right of action upon them accrues.
The interpretation that it does, it seems to me, leads to the anomalous and absurd result of barring a party’s debt or demand before it becomes actionable. Such an interpretation ought not to be adopted, if one more consonant with justice and reason can be given.
As I do not concur in the opinion and judgment of the Court, I will state some of the grounds of my dissent.
It is important to observe, that the statute (Acts 1868-69, chap. 113,) and several subsequent ones — some of them amendatory, and others not — all embodied in The Code, ch. 33, entitled “ Executors and Administrators,” have, in many important respects, materially changed the statutory regulations of the State in respect to the settlement and disposition of the personal estates of deceased persons from what they formerly were.
It is to be regretted that these regulations are to some extent complicated and confused. They need to be clear, simple, and of easy comprehension, particularly because they are of general and constant application, and very frequently applied by officers and persons not skilled in the interpretation of statutes.
Now, applying this general remark, in a single respect applicable here, it is to be noticed that the present statute contemplates, as formerly, that the executor, administrator or collector shall regularly prejoare the estate in his hands for final distribution, immediately after the lapse of two years next after his qualification. It is provided, (The Code, §1488,) that “ no executor, administrator or collector shall hold or retain in his hands, more of the deceased’s estate than amounts to his necessary charges and disbursements, and such debts as he shall legally pay; but all such estate so remaining, shall immediately after the expiration of two *165years, be divided, and be delivered and paid to such person to whom the same may be due by law, or the will of the deceased.”
There is, however, no provision as formerly (Rev. Code, ch. 40, §24,) requiring refunding bonds to be taken from the next of kin, or legatees, or other person entitled to the personal estate, for the benefit of creditors. Regularly, at once after two years, the personal property of whatever kind ought to be delivered and paid to the persons entitled to the same, and the executor or administrator may be compelled to render his final account at any time after that time, (The Code, §§1402-1510,) except {The Code, §1489,) that, if it shall appear on an examination of the final account of the executor, administrator or collector, that a debt against the estate is not due, or on which a suit is pending, the Court or Judge shall allow a sum of money sufficient to satisfy such claim, or its proportion of the assets, to remain in the hands of such executor, administrator or collector, for the purpose of paying such debt when due, or when recovered, with the expense of contesting the same.
A creditor may, after the lapse of two years, as indicated above, sue the executor or administrator, have his debt ascertained, and judgment for the same, {The Code, §§1427-1509,) but he must, if the estate has been distributed to those entitled to it, as regularly it ought to have been, proceed against the “ persons succeeding to the real or personal property of a’decedent by inheritance, devise or distribution,” who “ shall be liable jointly and not separately for the debt of such decedent.” (The Code, §§1528-1532.)
The executor or administrator would be required to account for any assets remaining or subsequently coming into his hands after the lapse of two years, as indicated ; but if he had delivered and paid the same to the persons entitled, the creditor would proceed against the latter, whether next of kin or legatee, and if the personal estate were insufficient to *166pay the debt or demand, then against the heir or devisee, to-subject the land of the testator or intestate to the payment of the same. If the heir or devisee had sold the land before the lapse of two years next after the grant of letters, (The Gode, §1442,) the creditor might still have it sold to satisfy his debt; if he sold it after the.lapse of that time to a purchaser who had no notice of the debt, the latter would get a good title as against the creditor, but the latter would have the- right to have the heir or devisee account to him for the value of the land so sold, or so much thereof as would be necessary to pay his debt. The Code, §§1509, 1528, 1534 ; Badger v. Daniel, 79 N. C., 372; Davis v. Perry, 96 N. C., 260.
This is the regular course of procedure in such respects, and the statute of limitation first above set forth has reference to and bears upon it.
If a creditor’s debt or demand against the testator or intestate sued upon, was due and actionable at the time the executor or administrator qualified, and advertised for creditors to present their debts and demands, and more than seven years lapsed before he brought his action to recover his debt, the executor, administrator, or heir, or devisee, or all of them, might avail himself or themselves of this statute of limitation. The statute so expressly provides, and seems to contemplate that the cause of action at once affects the heir or devisee, as well as the executor or administrator; and hence, the purpose is to protect all by the same lapse of time. The creditor might therefore deem it prudent, especially after the lapse of two years, to bring a creditor’s action, as allowed by the statute, (The Gode, §§1448-1511,) alleging a deficiency of assets, and making the heir or devisee a party, so as to prevent the lapse of time.
But it would be otherwise as to causes of action accruing subsequent to the qualification of the executor or administrator, and advertisement as indicated.
*167In such cases, time would lapse as against the creditor, only from the time his right of action accrued. This would be just and reasonable, and the statute so contemplates. The-Code, §1509, expressly provides, that “an action may be brought by a creditor, against an executor, administrator, or collector, on a demand at any time after it is due,” &c., and the like right of the creditor to sue after his debt matures, is recognized in The Code, §1427.
But what statute of limitation applies as to the class of cases last mentioned ? It seems to me, to be that first above cited, because its scope, spirit and purpose take in all causes of action, whether matured or not, existing at the time of the qualification of the executor or administrator; and moreover, it is the particular one that embraces in terms the “personal or real representative ” of a testator or intestate. Cox v. Cox, 84 N. C., 138; McKethan v. McGill, 83 N. C., 517.
The last cited case is pertinent, as reflecting strong light upon the meaning of the statute now under consideration. It may be said, that this is. the general statute of limitation, prescribing the time within which actions founded upon causes of action affecting the executor or administrator, as such, and the heir or devisee, with liability, directly or indirectly, must be brought.
Then, how does, that statute just mentioned affect the present case ? The testator of the defendant executors, A. F. Powell, deceased, was in his life-time one of the sureties— the only solvent one — to the administration bond of the first administrator, J. W. Ellis, now deceased, of the intestate of the plaintiff, who qualified as such on the 17th day of May, 1869, and afterwards died in 1883, without settling and closing the estate so in his hands, and the present plaintiff was appointed administrator de bonis non, in his stead. The latter afterwards brought his action against the sureties of his predecessor administrator, Ellis, upon his bond as administrator, assigning as a breach thereof, that his admin*168istrator had neglected and failed to deliver and pay to the plaintiff, the property, effects and moneys, that were in his hands as such administrator, at the time of his death. The defendants, J. W. Powell and W. C. Powell, executors of the will of A. F. Powell, deceased, who was one of the sureties mentioned, were parties defendant to the last mentioned .action, and the plaintiff therein, who is the present plaintiff, recovered judgment against them on the 23d of February, 1885, for $3,059.20, with interest, and for costs. It does not appear that the present defendant executors, who were defendants in that action, pleaded therein the statute of limitation. Be this as it may, the plaintiff obtained judgment as stated above.
The present action is brought to compel the defendant ■executors of the will of A. F. Powell, deceased, to account for assets in their hands, and pay the judgment mentioned; or if they have no such assets, but have delivered and paid to the legatees of their testator, property and money, then to compel them to pay the said judgment, and if they failed to receive personalty sufficient to pay the same, then to have so much of the land of the testator sold as may be necessary to pay the judgment, &c.
The legatees and devisees of the will are defendants. And all the defendants plead and rely upon the statute of limitation.
Now, it seems to me clear, that this statute is not a bar to the plaintiff’s action. The administration bond mentioned, was a continuing one — there could be no bar to it, except in the cases specified by the statute, (The Code, §154, par. 2,) which provides, that an action against any executor, administrator, collector or guardian, upon his official bond, will be barred, if not brought within six years after the auditing of his final account by the proper officer, and the filing of such audited account as required bylaw; and likewise, in the case prescribed in the other statute, (The Code, §155, par. *1696,) which provides, that an action against the sureties of an executor, administrator, collector or guardian, on the official bond of their principal, shall be barred, unless brought within three years after the breach thereof complained of. But no final account of the administrator Ellis ever was audited, and the breach of his official bond complained of, happened in 1883, and this action was begun on the 2d day of Juty, 1885, less than three years next after the breach of the bond.
The plaintiff’s particular cause of action sued upon in the action in which he obtained the judgment mentioned, and which he seeks by this action to have paid and discharged, did not accrue until in 1883. It must be remembered, that the official bond of the administrator is not the cause of action, and the statute of limitation does not apply to it at all — it is the breach of that bond that constitutes the cause of action, and it is to an action founded upon this breach, that the limitation applies. There may be numerous and different kinds of breaches of almost every official bond, and each of these might constitute a cause of action in favor of some person interested. In this case, it may be— it seems probable there were — numerous breaches of the official bond of the administrator Ellis. The plaintiff’s cause of action was the last breach of it — -that indicated and sued upon, and it happened, and the right of action accrued upon it, as we have seen, in 1883.
When Ellis, administrator, and his sureties executed it, they stipulated therein, that they would answer and be amenable for every breach of its condition, whenever this might happen.
The testator of the defendant executors, as surety to that bond, so stipulated and bound himself, and he was so liable in his life-time, and this liability continued as to the executors of his will, and his estate in their hands, and in the hands of the legatees and devisees of his will after his death. *170The official bond was current — continuously operative and effectual — until the whole subject-matter embraced by it was completely ended, and each succeeding time there was a breach of its condition, an action arose in favor of some person. ' Here, the cause of action so arose in favor of the plaintiff, and he at once, within a brief while, brought his action. The defendant executors, legatees, devisees and heirs, cannot avail themselves of the statute of limitation first above set forth, because the cause of action did not exist at the time the executors of the will of A. E. Powell, deceased, qualified as such, and did not accrue until the breach of the bond executed by their testator, which happened in 1883.
I am therefore of opinion that the opinion and judgment of the Court rest upon the misapprehension that time began to lapse against the plaintiff’s cause of action at once' after the qualification of the executors, and years before the cause of action arose or became actionable. I cannot conclude that an interpretation of the statute in question, that leads to such results, is the correct one. I will add, that the interpretation I have thus given the statute first above cited and set forth, is fully sustained by this Court in interpreting a statute on the same subject, almost exactly similar in pertinent respects, in Godley v. Taylor, 3 Dev., 179. In that case, Judge Hall said: “ When the Legislature say that creditors shall make their claim within seven years after the death of the testator, they must have had in contemplation, such a creditor as had a claim to make — -such a claim as might be enforced in presentí. They did not mean a claim that might arise in futuro; which could not be enforced until it did arise or accrue. By an equitable construction of the act, he must make his claim within seven years after it accrues. To require him to make it before, would be to require of him an impossibility.”
*171This decision has always been recognized and acted upon as a correct interpretation of the statute mentioned in it, and it is expressly recognized and approved in McKethan v. McGill, supra.
What I have said, in no way conflicts with what this Court said or decided in Lawrence v. Norfleet, 90 N. C., 533, and Worthy v. McIntosh, Ibid., 536. In these cases, the Court neither said, nor intimated, nor decided, that a debt or demand against an executor or administrator, or real representative, was barred after the lapse of seven years next after the qualification of the executor or administrator, although the debt or demand had not matured, and no cause of action had accrued. In both cases, the cause of action had accrued when the time began to lapse against the plaintiff.
It is by no means clear that the defendants, legatees, devi-sees, and heirs at law, are not, in any view of this case, precluded from pleading the statute of limitation, inasmuch as the defendant executors suffered the plaintiff to obtain, judgment against them. Speer v. James, 94 N. C., 417. But I do not deem it necessary to express any opinion in respect to this view of the plaintiff’s rights.
Error. Reversed.